Citation Nr: 1712609	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to chemicals and an herbicidal agent.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

 
REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

 This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  During a February 2017 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for basal cell carcinoma.

2.  The evidence is at least in equipoise as to whether the Veteran was present within the land borders of the Republic of Vietnam during his active duty.

3.  The evidence of record includes current diagnoses of coronary artery disease, diabetes mellitus, type II, hypertension, and bilateral upper extremity and bilateral lower extremity peripheral neuropathy.

4.  The Veteran's hypertension is aggravated by his diabetes mellitus, type II.

5.  The Veteran's bilateral upper extremity and bilateral lower extremity peripheral neuropathy is etiologically related to his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for basal cell carcinoma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Coronary artery disease is related to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

3.  Diabetes mellitus, type II, is related to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

4.  Hypertension is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  Bilateral upper extremity peripheral neuropathy is caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  Bilateral lower extremity peripheral neuropathy is caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basal Cell Carcinoma

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In February 2017, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for basal cell carcinoma. 

VA received the request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for basal cell carcinoma and, thus, it is dismissed.


Coronary Artery Disease and Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran asserts that his coronary artery disease and diabetes mellitus, type II, are related to in-service exposure to an herbicidal agent.  Specifically, the Veteran stated that he was transported from the U.S.S. Furse to the Republic of Vietnam via helicopter in order to establish communications between a fire base and the ship.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for coronary artery disease and diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309(e).  The evidence of record includes current diagnoses of coronary artery disease and diabetes mellitus, type II.  Consequently, the salient issue with respect to these claims is whether the Veteran was exposed to an herbicidal agent during his active duty.  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

The Veteran's service personnel records show that he was stationed aboard the U.S.S. Furse and that his military occupational specialty was Radioman; however, there is no specific documentation demonstrating that the Veteran was present within the land borders of the Republic of Vietnam.  In attempting to verify the Veteran's presence in the Republic of Vietnam during the relevant period, the RO submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC).  In response to the RO's request, JSRRC responded as follows:

We have reviewed the 1968 command history for the USS FURSE (DD-882).  The history reveals that the USS FURSE depart the Naval Station (NS) Norfolk, Virginia for a Western Pacific (WESTPAC) deployment on April 9, 1968 and arrived in Subic Bay, Republic of the Philippines (RP) on May 20, 1968.  After voyage repairs at Subic Bay, the USS FURSE departed there on May 28, 1968.  From May 29 to June 28, 1968 the USS FURSE conducted operations as plane guard destroyer in support of the USS AMERICA (CVA-66) on Yankee Station in the Gulf of Tonkin and as Search and Rescue (SAR) destroyer on the norther SAR (NSAR) station in the Gulf of Tonkin.  From July 19 to August 9, 1968 the USS FURSE conducted operations on the Positive Identification Radar Advisory Zone (PIRAZ) station in the Gulf of Tonkin and NSAR station operations.  From August 18 to September 12, 1968 the USS FURSE conducted plane guard operations in support of the USS AMERICA and Naval Gunfire Support (NGFS) operations in the coastal waters of the Republic of Vietnam (RVN) off the coast near Phan Thiet, RVN.  From September 28, to October 10, 1968 the USS FURSE conducted operations in support of Operation Sea Dragon off the coast of North Vietnam (NVN) by attacking water-born logistics craft and conducting NGFS operations against short targets.  During this period, the USS FURSE received hostile fire by NVN shore batteries which resulted in one direct hit on the flight deck of the USS FURSE resulting in superficial damage to the ship and an injury to one crewmember that was evacuated by helicopter.  The USS FURSE returned to Norfolk, Virginia on November 28, 1968.  Also, the deck logs reveal that during the October 1968 time period, helicopters were launched and recovered; however, the deck logs did not reveal destinations or personnel names. 

In essence, the JSRRC was unable to positively confirm that the Veteran served in the Republic of Vietnam, but determined that helicopters were launched and recovered by the U.S.S. Furse during a period of time that the ship was (1) undertaking combat operation against water-born logistic craft; (2) conducting Naval Gunfire Support operations against shore targets; and (3) receiving fire from shore batteries, all while sailing off the coast of North Vietnam in October 1968.  Based on JSRRC's report, the Board finds that there is a reasonable basis to conclude that the Veteran was transported via helicopter to the Republic of Vietnam mainland in order to establish communication between a firebase and the U.S.S. Furse during combat operations.

Consequently, with consideration of the Veteran's competent and credible testimony, his military occupational specialty of Radioman, his service personnel records, and JSRRC's report, the Board finds that the evidence of record is at least in equipoise as to whether he was present in the Republic of Vietnam during the presumptive period.  Resolving all doubt in his favor, the Board finds that the Veteran was present in the Republic of Vietnam during the requisite period and, thus, he is presumed to have been exposed to an herbicidal agent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, service connection for the Veteran's coronary artery disease and diabetes mellitus, type II, is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Hypertension and Bilateral Upper and Bilateral Lower
Extremity Peripheral Neuropathy

The Veteran asserts that his hypertension and bilateral upper and bilateral lower extremity peripheral neuropathy are etiologically associated with his now service-connected diabetes mellitus, type II.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With respect to each of the claimed disabilities, the evidence of record includes current diagnoses thereof.  Consequently, the evidentiary requirement of a current diagnosis has been established for these claims and, thus, further discussion is moot.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The salient issue presented by these claims is, thus, whether each was caused or aggravated by his service-connected diabetes mellitus, type II.

In March 2011, the Veteran underwent a series of VA examinations, including with respect to hypertension and peripheral neuropathy.  After reviewing the evidence of record and administering a clinical evaluation, the examiner opined as follows with respect to the Veteran's hypertension:

It is the opinion of this examiner that this [V]eteran's [hypertension] is less likely as not due to his [diabetes mellitus, type II].  [The Veteran's hypertension] predated [diabetes mellitus, type II] establishment.  This [V]eteran's [sic] has evidence of renal complications, diabetic nephropathy, due to his prolonged poorly [sic] which can aggravate his [hypertension].  However, to weight that how much of his diabetic nephropathy is attributable to his [hypertension] is highly [sic].

With respect to the Veteran's bilateral upper and bilateral lower extremity peripheral neuropathy the examiner opined as follows:

It is the opinion of this examiner that this [V]eteran's peripheral sensory neuropathy, upper and lower extremities, is at least [as] likely as not a result of his type II diabetes mellitus.  There is well known long term complications of diabetes, including gradually developed peripheral neuropathy. Elevated blood sugar can injure the walls of the capillaries that nourish the nerves, especially in the legs.  This can cause tingling, numbness, burning or pain that usually begins at the tips of the toes or fingers and over a period of months or years gradually spreads upward.  The patient could lose all sense of feeling in the affected limbs if untreated.  The [V]eteran demonstrates [sic] of decreasing sensation to light touch and pin prick of both hands and feet in gloves and stocking distribution that is clinically compatible to peripheral neuropathy.  He does not have clinic[al] evidence of any peripheral vascular disease by exam[ination].  The symptoms of peripheral neuropathy appeared years after the onset of his diabetes mellitus.  Therefore, it is most likely that his peripheral neuropathy of both upper and lower extremities is a result of his [service-connected] diabetes mellitus. 

The only competent etiological opinions of record are those of the March 2011 VA examiner.  Although the opinion regarding hypertension is not the model of clarity, the examiner indicates that the hypertension is aggravated by diabetes mellitus, type II, in the presence of renal complications, such as diabetic nephropathy.  The examiner found that such complications were present in the Veteran.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative etiological opinions of record were those of the March 2011 VA examiner, which were positive to the Veteran's claim.  The Board finds the VA examiner's opinion to be probative.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection on a secondary basis is warranted for hypertension, as well as bilateral upper and bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54-56.


ORDER

The claim of entitlement to service connection for basal cell carcinoma is dismissed.

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for hypertension is granted.

Service connection for right upper extremity peripheral neuropathy is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left upper extremity peripheral neuropathy is granted.

Service connection for right lower extremity peripheral neuropathy is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


